     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                   UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                             ) Case No.: 2:19-cv-00024-DMC
13   SIEGFRID LUTZ,                                          )
                                                             ) JOINT STIPULATION AND ORDER FOR
14                    Plaintiff,                             ) EXTENSION OF TIME
                                                             )
15        vs.                                                )
     ANDREW SAUL,                                            )
16   Commissioner of Social Security,                        )
                                                             )
17                                                           )
                      Defendant.                             )
18                                                           )
19           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
20   that the time for Defendant to respond to Plaintiff’s Motion for Summary Judgment be extended
21   from November 20, 2019 to January 15, 2020.1 This is Defendant’s first request for extension.

22   Good cause exists to grant Defendant’s request for extension. Counsel for Defendant (Counsel)
23   was out on intermittent family medical leave to take care of her elderly mother, who had three

24   surgeries, including a major surgery in September. In addition, Counsel also has over 100+

25   active social security matters, which require two more dispositive motions until mid-December,
26   and two pending Ninth Circuit matters which require multiple levels of review. In addition,

27   Counsel has been having ongoing health issues and was out of the office on intermittent sick
28   1
      Counsel for Defendant sincerely apologizes for the belated request for extension due to a mistake and calendaring
     error. Counsel sought an extension of time as soon as she realized the error.


     JS for Extension of Time; 2:19-cv-00024-DMC              1
 1   leave the last few weeks. Due to unanticipated leave and heavy caseload, Counsel needs
 2   additional time to adequately review the transcript and properly respond to Plaintiff’s Motion for
 3   Summary Judgment. Counsel is also expected to be out on leave for the Thanksgiving holiday
 4   from November 28, 2019 to December 6, 2019 and again from December 23, 2019 to December
 5   31, 2019. The parties further stipulate that the Court’s Scheduling Order shall be modified
 6   accordingly. Defendant makes this request in good faith with no intention to unduly delay the
 7   proceedings. Counsel apologizes for the belated request, but made her request as soon as
 8   reasonably practicable.
 9                                                 Respectfully submitted,
10
     Dated: November 25, 2019                      /s/ Jared Walker
11
                                                   (*as authorized by email on November 22, 2019
12                                                 JARED WALKER
                                                   Attorney for Plaintiff
13
     Dated: November 25, 2019                      MCGREGOR W. SCOTT
14
                                                   United States Attorney
15                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
16                                                 Social Security Administration
17
18                                           By    /s/ Tina L. Naicker
                                                   TINA L. NAICKER
19                                                 Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
20
21                                                 ORDER

22   APPROVED AND SO ORDERED NUNC PRO TUNC TO NOVEMBER 20, 2019:
23
24   Dated: December 3, 2019
                                                          ____________________________________
                                                          DENNIS M. COTA
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28


     JS for Extension of Time; 2:19-cv-00024-DMC      2
